 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1228 
In the House of Representatives, U. S., 
 
July 1, 2010 
 
RESOLUTION 
Honoring the veterans of Helicopter Attack Light Squadron Three and their families. 
 
 
Whereas Helicopter Attack Light Squadron Three (hereinafter in this resolution referred to as HAL–3) began its history as detachments of Navy Helicopter Combat Support Squadron One (HC–1) which began helicopter gunship operations in support of Navy Brown Water, Special Operations, and Army units in the Mekong Delta of South Vietnam on September 19, 1966;  
Whereas the detachments of HC–1 adopted the name Seawolves;  
Whereas HAL–3 was officially established on April 1, 1967, in Vung Tau, South Vietnam, and was the only active duty Navy helicopter gunship squadron in the history of Naval Aviation;  
Whereas during the squadron’s existence, the nearly 3,000 veterans of HAL–3 displayed extraordinary courage in support of United States military and political objectives in Vietnam;  
Whereas 44 veterans of HAL–3 gave their lives in support of military operations in the Mekong Delta, Vietnam;  
Whereas the extraordinary performance of the veterans of HAL–3 earned numerous unit citations including 6 Presidential Unit Citations, 7 Navy Unit Commendations, 1 Meritorious Unit Commendation, a Republic of Vietnam Meritorious Unit Commendation, and the Vietnam Service Medal;  
Whereas the valor of the veterans of HAL–3 earned 5 Navy Crosses, 31 Silver Stars, 2 Legion of Merit Medals, 5 Navy and Marine Corps Medals, 219 Distinguished Flying Crosses, 156 Purple Hearts, 101 Bronze Stars, 142 Republic of Vietnam Gallantry Crosses, over 16,000 Air Medals, 439 Navy Commendation Medals, and 228 Navy Achievement Medals, making it possibly the most decorated Navy squadron during the Vietnam War;  
Whereas the maintenance and administrative personnel of HAL–3 contributed greatly to the successes of the nine HAL–3 detachments operating throughout the Mekong Delta by providing the detachments with superb maintenance support and logistics;  
Whereas HAL–3 flew over 130,000 hours of combat and logistical support;  
Whereas HAL–3 inflicted several thousand casualties on enemy forces;  
Whereas HAL–3 performed 1,530 medical evacuations;  
Whereas HAL–3 delivered over 37,000 passengers and over 1,000,000 pounds of cargo; and  
Whereas HAL–3 was disestablished in March 1972 at Binh Thuy, South Vietnam, as part of the Vietnamization program leaving behind it a combat and humanitarian record recognized as bringing great credit upon the United States Navy and its role in the Vietnam War: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the service, courage, and sacrifice of the veterans of HAL–3;  
(2)honors the families of HAL–3 veterans for their support;  
(3)expresses its condolences to the families and comrades of those killed in action; and  
(4)recognizes HAL–3 as a unique squadron in the history of naval aviation.  
 
Lorraine C. Miller,Clerk. 
